Citation Nr: 1537189	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for hypertension.  In August 2013, the Veteran and his spouse testified before a Veterans Law Judge at a Travel Board hearing.  Following a remand in October 2013, the Board denied the claim in December 2014.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but limited his appeal to the issue noted on the title page.  Hence, the Board's December 2014 decision is otherwise final as to all other issues.  38 U.S.C.A. § 7104 (West 2014).  

In June 2015, the Court granted a joint motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand agreed that the Board failed to provide sufficient reasons and bases for "its reliance upon speculative evidence" in denying entitlement to service connection for hypertension.  Given this finding, and the suggestion that further development was in order in light of the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, see National Academy of Science Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011), further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a cardiologist in order to determine the nature and etiology of any diagnosed hypertension.  The cardiologist must review the Veteran's claims file, VBMS file and Virtual VA file, and the examination report should indicate these files were reviewed.  After reviewing the record, the cardiologist must opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to service to include due to inservice exposure to Agent Orange and other herbicides.  In this latter respect, the cardiologist must consider and comment upon the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See National Academy of Science Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011).  http://books.nap.edu/openbook.php?record_id=13166  A complete rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Thereafter, the RO must readjudicate the issue on appeal.  If  the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




